Name: Council Regulation (EC) No 1888/94 of 27 July 1994 fixing the basic price and the standard quality for pig carcases for the period 1 July 1994 to 30 June 1995
 Type: Regulation
 Subject Matter: animal product;  prices;  consumption;  means of agricultural production;  agricultural policy
 Date Published: nan

 30. 7 . 94 Official Journal of the European Communities No L 197/33 COUNCIL REGULATION (EC) No 1888/94 of 27 July 1994 fixing the basic price and the standard quality for pig carcases for the period 1 July 1994 to 30 June 1995 THE COUNCIL OF THE EUROPEAN UNION, 13 November 1984 determining the Community scale for grading pig carcases ( 5 ), HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1994 to 30 June 1995, the basic price for slaughtered pigs of the standard quality shall be ECU 1 300 per tonne. Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (*), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are in particlar to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC ) No 2759/75 for a standard quality defined by reference to Council Regulation (EEC) No 3220/94 of Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content, determined in accordance with Article 2 (2 ) and ( 3 ) of Regulation (EEC) No 3220/84, as follows : ( a ) carcases weighing 60 to less than 120 kg: grade U; ( b) carcases weighing 120 to 180 kg: grade R. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (!) OJ No L 282, 1 . 11 . 1975 , p . 1 . Regulation as last amended by Regulation (EEC) No 1249/89 (OJ No L 129 , 11 . 5 . 1989, p. 12 ). (2 ) OJ No C 83 , 19. 3 . 1994, p. 42 . ( 3 ) OJ No C 128 , 9 . 5 . 1994 . ( «) OJ No C 148, 30 . 5 . 1994 , p. 49 . ( 5 ) OJ No L 301 , 20 . 11 . 1984, p . 1 . Regulation as last amended by Regulation (EC) No 3513/93 (OJ No L 320, 22 . 12. 1993 , p. 5 ).